Rehearing granted and former opinion adhered to October 3, 1933                              ON REHEARING                             (25 P.2d 1119)
Upon motion of respondent, this case has been reargued for the reason that on the first hearing, notice of the setting of the case for argument was inadvertently forwarded to other attorneys of the same name as those representing the respondent. That matter being presented to the court, this case has been reargued by attorneys representing all the parties to this litigation and is again before us for decision.
After carefully considering the case and the entire record, we are of the opinion that our former opinion correctly stated the law applicable to the particular facts of this case and, therefore, must be adhered to. The judgment, therefore, in conformity with our previous order, must be and is hereby reversed.
CAMPBELL, KELLY and BAILEY, JJ., concur. *Page 485